DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 14, 2022 has been entered. Claims 1-20 remain pending in the application.

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 8) about the objections to the Specification and claim 9, Examiner withdraws the objections after the amendment.

Regarding Applicant’s argument (REMARKS pages 8-9) about the rejections to claims 9-10 under 35 U.S.C. 112(b), Examiner withdraws the rejections after the amendment.

Regarding Applicant’s argument (REMARKS pages 10-12) about claims 1 and 13 after amendment is moot based on the new ground rejections. 1) For argument in page 10 lines 8-15, Jain discloses the circuit structure (Fig.4). 2) For argument in page 10 lines 16-21, claim 1 does not have limitations that plurality of LNAs are activated at the same time, which can be overcome by Kishigami (see Fig.1). 3) For argument in page 11 line 3, Jain does disclose a pair of LNA in Fig.4, in which one LNA is on left side of T3 in Fig.4 coupled to input radio signal RF79, the other LNA is on right side of T4 coupled to input radio signal RF24. The outputs of T3 and T4 are coupled together. 4) For argument in page 11 line 8, Fig.4 shows both LNA are activated. No circuit part performs a selection to active one of the two LNAs. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (V. Jain, F. Tzeng, L. Zhou and P. Heydari, "A Single-Chip Dual-Band 22–29-GHz/77–81-GHz BiCMOS Transceiver for Automotive Radars," in IEEE Journal of Solid-State Circuits, vol. 44, no. 12, pp. 3469-3485, Dec. 2009, doi: 10.1109/JSSC.2009.2032583, hereafter Jain).
Regarding claim 1, Jain discloses that a radar sensing system for a vehicle (page 3470 lines 2-3 below “II. AUTOMOTIVE RADRA SPECTRA”, automotive, radar), the radar sensing system comprising: 
a transmitter configured for installation and use in a vehicle, and configured to transmit radio signals (Fig.3, transceiver; page 3471 line 11 below Fig.3 on left, transmitter; page 3469 lines 8-10 below “I. INTRODUCTION” on left, automotive radar sensors, mounted, vehicle; page 3470 line 15 below Fig.2, transmitted); 
a receiver configured for installation and use in the vehicle, and configured to receive a plurality of radio signals that include the transmitted radio signals transmitted by the transmitter and reflected from objects in an environment [Fig.3, transceiver; page 3471 line 11 below Fig.3 on left, receiver; page 3469 lines 8-10 below “I. INTRODUCTION” on left, automotive radar sensors, mounted, vehicle; page 3472 line 18, receive antenna; A person of ordinary skill knows that receive antenna receives any signals that falls within the frequency range of the receive antenna, which obviously include the transmitted radio signals transmitted by the transmitter (if there is a leak directly from transmit antenna to receive antenna) and reflected from objects in an environment (if there is an object in radar coverage area).]; 
wherein the receiver comprises a plurality of inputs and a plurality of low noise amplifiers (LNAs), wherein each input of the plurality of inputs is communicatively coupled to a corresponding LNA of the plurality of LNAs [Fig.4(a), two inputs (RF24 and RF79), two LNAs, (transistors on left side of T3), (transistors on right side of T4); input RF24 is coupled to the base of transistor via C21, input RF79 is coupled to the base of transistor via C11], wherein at each input of the plurality of inputs is a respective radio signal of the plurality of radio signals, such that each respective radio signal is coupled to a respective LNA of the plurality of LNAs (Fig.4, one LNA is on left side of T3 in Fig.4 coupled to input radio signal RF79, the other LNA is on right side of T4 coupled to input radio signal RF24), and 
wherein the plurality of LNAs are co-located, and wherein respective outputs of the plurality of LNAs are directly coupled together at a connection point (Fig.4(b), two LNAs co-located up and down, outputs of LNAs are connected at connection point of T3 and T4).

Regarding claim 4, which depends on claim 1, Jain discloses that the radar sensing system further comprising 
a plurality of inductive-matching networks, wherein the plurality of inductive-matching networks is positioned between the plurality of inputs and the plurality of LNAs such that each input of the plurality of inputs is communicatively coupled to a corresponding LNA of the plurality of LNAs via a corresponding inductive-matching network of the plurality of inductive-matching networks [Fig.4(a) L21 between input RF24 and transistor(which is for the LNA on right), T11 between input RF79 and transistor(which is for LNA on left); page 3472 lines 8-9 (T11, 25pH for inductive, matching), 13 (L21, inductance)].

Regarding claim 5, which depends on claims 1, and 4, Jain disclose that the radar sensing system further comprising 
another inductive- matching network directly coupled to the connection point (Fig.4(a) circuit, including C3, C4, L3, above the connection point of T3 and T4).

Regarding claim 6, which depends on claims 1, and 4-5, Jain disclose that in the radar sensing system,
the inductive-matching networks are impedance matching transformers (Fig.5; A person of ordinary skill knows that inductive-matching networks are impedance matching transformers.).

Regarding claim 7, which depends on claims 1, and 4-5, Jain disclose that in the radar sensing system,
the another inductive-matching network is arranged adjacent to the plurality of LNAs [Fig.4(b), circuit between (T3 and T4) and RFout at middle part of right half side is adjacent to the two LNAs, which is on top and on bottom of left half side].

Regarding claim 8, which depends on claims 1, and 4-5, Jain disclose that in the radar sensing system,
the plurality of inductive-matching networks, the LNAs, and the another inductive- matching network are arranged symmetrically with respect to the connection point (Fig.4(b), symmetrically arranged).

Regarding claim 9, which depends on claim 1, Jain discloses that in the radar sensing system,
each LNA of the plurality of LNAs is individually activated and deactivated as defined by a respective input control signal (Fig.4(b), RF24 and RF79 are activated separately), wherein a deactivated LNA has both forward-direction scattering parameter S21 and reverse- direction scattering parameter S12 (LNA always has both of the parameters) minimized such that an input of the plurality of inputs that is coupled to the deactivated LNA is isolated from other inputs of the plurality of inputs (page 3474 lines 4-6 below Fig.7 on left, high cross-band isolation).

Regarding claim 12, which depends on claim 1, Jain discloses that in the radar sensing system,
the transmitter is a millimeter wave transmitter, and wherein the receiver is a millimeter wave receiver (page 3469 lines 4 in abstract, millimeter transceiver).



Claims 2-3 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, as applied to claim 1 above, and further in view of Kishigami (U.S. Patent No. 2017/0212213, hereafter Kishigami).
Regarding claim 2, which depends on claim 1, Jain does not disclose antenna output as LNA input. In the same field of endeavor, Kishigami discloses that in the radar sensing system,
each input of the plurality of inputs is an antenna output (Fig.1 item 202 output to item 204; [0035] line 4, reception antenna; [0090] line 1, amplifier).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Kishigami to connect output of receiver antenna to input of LNA. Doing so would amplify received signal to a certain level before doing frequency converting unit, as recognized by Kishigami ([0090] lines 1-3), for the benefit to amplify signal without adding any noise.

Regarding claim 3, which depends on claim 1, Jain does not disclose antenna output as LNA input. In the same field of endeavor, Kishigami discloses that in the radar sensing system,
each LNA of the plurality of LNAs is an active gain stage ([0088] lines 1-2, each antenna, a reception RF unit; [0090] lines 1-2, amplifier, each, reception antenna).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Kishigami to connect output of each receiver antenna to input of each LNA. Doing so would amplify each received signal from receive antenna to a certain level before doing frequency converting unit, as recognized by Kishigami ([0090] lines 1-3), for the benefit to amplify signal without adding any noise.


Regarding claim 13, Jain discloses that a radar sensing system for a vehicle, the radar sensing system comprising: 
a plurality of transmitters configured for installation and use in a vehicle, and configured to transmit radio signals (Fig.3, two PAs for transmitting signals, transceiver; page 3471 line 11 below Fig.3 on left, transmitter; page 3469 lines 8-10 below “I. INTRODUCTION” on left, automotive radar sensors for a plurality of transceivers, mounted, vehicle; page 3470 line 15 below Fig.2, transmitted); 
a plurality of receivers configured for installation and use in the vehicle, and configured to receive a plurality of radio signals that include the transmitted radio signals transmitted by the transmitters and reflected from objects in an environment [Fig.3 dual-band LNA, transceiver; page 3471 line 11 below Fig.3 on left, receiver; page 3469 lines 8-10 below “I. INTRODUCTION” on left, automotive radar sensors, mounted, vehicle; page 3472 line 18, receive antenna; A person of ordinary skill know that receive antenna receives any signals that falls within the frequency range of the receive antenna, which obviously include the transmitted radio signals transmitted by the transmitter (if there is a leak directly from transmit antenna to receive antenna) and reflected from objects in an environment (if there is an object in radar coverage area).]; 
wherein receiver comprises first and second inputs and first and second low noise amplifiers (LNAs) [Fig.4(a), two inputs (RF24 and RF79), two LNAs, (transistors on left side of T3), (transistors on right side of T4); input RF24 is coupled to the base of transistor via C21, input RF79 is coupled to the base of transistor via C11], and 
wherein the first and second LNAs are co-located, wherein respective outputs of the first and second LNAs are directly coupled together at a connection point (Fig.4(b), two LNAs co-located up and down, outputs of LNAs are connected at connection point of T3 and T4), and 
wherein the first and second antenna outputs, and the first and second LNAs are symmetrically arranged around the connection point [Fig.4(b)].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate transceivers, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate multiple radar transceivers for the purpose of increasing the detect coverage around a vehicle. 
However, Jain does not disclose antenna output for LNA input.  In the same field of endeavor, Kishigami discloses that
receiver comprises first and second antenna outputs (Fig.1 item 202; [0035] line 4, reception antenna)
the first and second antenna outputs are communicatively coupled to the corresponding first and second LNAs, respectively, wherein a respective radio signal of the plurality of radio signals is output from each of the first and second antenna outputs, such that the respective radio signals are coupled to the first and second LNAs, respectively (Fig.1 item 202 output to item 204; [0035] line 4, reception antenna; [0090] line 1, amplifier).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Kishigami to connect output of receiver antenna to input of LNA. Doing so would amplify received signal to a certain level before doing frequency converting unit, as recognized by Kishigami ([0090] lines 1-3), for the benefit to amplify signal without adding any noise.

Regarding claim 14, which depends on claim 13, Jain does not disclose antenna output as LNA input. In the same field of endeavor, Kishigami discloses that in the radar sensing system,
the first and second LNAs are each active gain stages ([0088] lines 1-2, each antenna, a reception RF unit; [0090] lines 1-2, amplifier, each, reception antenna). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Kishigami to connect output of each receiver antenna to input of each LNA. Doing so would amplify each received signal from receive antenna to a certain level before doing frequency converting unit, as recognized by Kishigami ([0090] lines 1-3), for the benefit to amplify signal without adding any noise.

Regarding claim 15, which depends on claim 13, Jain discloses that the radar sensing system further comprising
first and second inductive-matching networks, wherein the first and second inductive-matching networks are arranged between the first and second antenna outputs and the first and second LNAs, respectively, such that the first antenna output is communicatively coupled to the first LNA via the first inductive-matching network, and the second antenna output is communicatively coupled to the second LNA via the second inductive-matching network [Fig.4(a) L21 between input RF24 and transistor(which is for the LNA on right), T11 between input RF79 and transistor(which is for LNA on left); page 3472 lines 8-9 (T11, 25pH for inductive, matching), 13 (L21, inductance)].

Regarding claim 16, which depends on claims 13 and 15, Jain disclose that the radar sensing system further comprising 
a third inductive- matching network directly coupled to the connection point (Fig.4(a) circuit, including C3, C4, L3, above the connection point of T3 and T4).

Regarding claim 17, which depends on claims 13 and 15-16, Jain disclose that in the radar sensing system,
the first, second, and third inductive-matching networks are impedance matching transformers (Fig.5; A person of ordinary skill knows that inductive-matching networks are impedance matching transformers.).

Regarding claim 18, which depends on claims 13 and 15-16, Jain disclose that in the radar sensing system,
the third inductive-matching network is arranged adjacent to the first and second LNAs [Fig.4(b), circuit between (T3 and T4) and RFout at middle part of right half side is adjacent to the two LNAs, which is on top and on bottom of left half side].

Regarding claim 19, which depends on claim 13, Jain discloses that in the radar sensing system,
the first and second LNAs are individually activated and deactivated as defined by respective input control signals (Fig.4(b), RF24 and RF79 are activated separately), wherein a deactivated LNA comprises both a forward-direction scattering parameter S21 and a reverse- direction scattering parameter S12 (LNA always has both of the parameters) minimized such that an antenna coupled to the deactivated LNA is isolated from other antenna outputs (page 3472 line 4 from bottom above “IV. TRANSCEIVER IMPLEMETATION”, receive antenna; page 3474 lines 4-6 below Fig.7 on left, high cross-band isolation, different bands have different receive antennas).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, as applied to claims 1 and 9 above, and further in view of Dinc et al. (U.S. Patent No. 10090585, hereafter Dinc).
Regarding claim 10, which depends on claims 1 and 9, Jain does not explicitly disclose shunt device applied at LNA input terminal. In the same field of endeavor, Dinc discloses that the radar sensing system further comprising
a plurality of shunting devices, wherein respective shunting devices of the plurality of shunting devices are coupled to the respective inputs of the plurality of inputs, and are configured to further reduce the magnitude of the S12 when each LNA of the plurality of LNA is deactivated [col.2 lines 15-18, variable termination, receive antenna; col.6 lines 24-25(receive antenna), 34-37 (shunt-resistor, between, RF input, RF output), 40-41 (variable resistance, RF output pin floating for “deactivated”); a person of ordinary skill that resistor reduces magnitude of input signal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use shunt device at each LNA input for the purpose of signal attenuation.].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Dinc to use a shunt device at input of LNA. Doing so would provide variable termination which counter interference signals because a shunt-resistor is variable between RF input and RF output, as recognized by Dinc (col.1 lines 54-58; col.6 lines 34-35).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, as applied to claim 1 above, and further in view of Medra et al. (A. Medra et al., "An 80 GHz Low-Noise Amplifier Resilient to the TX Spillover in Phase-Modulated Continuous-Wave Radars," in IEEE Journal of Solid-State Circuits, vol. 51, no. 5, pp. 1141-1153, May 2016, doi: 10.1109/JSSC.2016.2520962, hereafter Medra).
Regarding claim 11, which depends on claim 1, Jain does not disclose cross-coupled capacitors in LNA. In the same field of endeavor, Medra discloses that in the radar sensing system,
each LNA of the plurality of LNAs comprise a pair of cross-coupled neutralization capacitors configured to cancel out input differential capacitance (Fig.11, cancellation, Cn1, cross-coupled, Cn2, cross-coupled; page 1146 lines 3-4 below “D. Low-Noise Amplifier”, neutralization capacitors).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Medra to use LNA with cross-coupled capacitors. Doing so would ensure stability and increase the bandwidth and voltage gain of LNA, as recognized by Medra (page 1146 lines 3-5 below “D. Low-Noise Amplifier”).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and Kishigami, as applied to claim 13 above, and further in view of Dinc et al. (U.S. Patent No. 10090585, hereafter Dinc).
Regarding claim 20, which depends on claim 13, Jain does not explicitly disclose shunt device applied at LNA input terminal. In the same field of endeavor, Dinc discloses that the radar sensing system further comprising
first and second shunting devices, wherein the first and second shunting devices are coupled to the first and second antenna outputs, respectively, and configured to further reduce the magnitude of the S12 when one of the first and second LNAs is deactivated [col.2 lines 15-18, variable termination, receive antenna; col.6 lines 24-25(receive antenna), 34-37 (shunt-resistor, between, RF input, RF output), 40-41 (variable resistance, RF output pin floating for “deactivated”); a person of ordinary skill knows that resistor reduces magnitude of input signal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use shunt device at each LNA input for the purpose of signal attenuation. It is likely the claimed method not of innovation but of ordinary skill.].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Dinc to use a shunt device at input of LNA. Doing so would provide variable termination which counter interference signals because a shunt-resistor is variable between RF input and RF output, as recognized by Dinc (col.1 lines 54-58; col.6 lines 34-35).

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          




/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648